Citation Nr: 1456059	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating, greater than 30 percent after April 1, 2012 for status-post left hip arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1973 to August 1976.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the Veteran's single bilateral hip disability - rated as 20 percent disabling - was split into two unilateral disabilities with 10 percent ratings.  The Veteran appeal from that determination, and during the pendency of his appeal he underwent a left hip replacement and was assigned a 100 percent rating from February 2011 to April 1, 2012.  Thereafter, the Veteran was assigned a 30 percent evaluation.

In May 2012, the Board remanded this matter for additional development.  On returning to the Board, the issue of entitlement to a higher rating for the period prior to February 2011 was adjudicated, while the issue of entitlement to a higher rating after April 1, 2012 was again remanded for the issuance of a supplemental statement of the case.  Accordingly, the only matter still remaining on appeal before the Board is that of the Veteran's post April 2012 evaluation for his left hip.


FINDING OF FACT

Since April 1, 2012, status-post left hip arthroplasty has been productive of slight symptomatology, without associated pain, limitation of motion, weakness, or use of an assistive device.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status-post left hip arthroplasty have not been met or more nearly approximated at any time since April 1, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5054 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Status-Post Left Hip Arthroplasty 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As described in the introduction section, the Veteran was previously awarded service connection and assigned an initial disability rating for his left hip disability, and an appeal of the initial evaluation is not before the Board.  Rather, on a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

While the Diagnostic Code under which the Veteran's left hip disability was changed following his 2011 arthroplasty, the current rating on appeal is nonetheless not an "initial" rating, but rather the Veteran seeks an increased rating.  Though any change in Diagnostic Code by a VA adjudicator must be specifically explained, see Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992), the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Here, the underlying service-connected disability has not changed - but the newly assigned Diagnostic Code reflects the post-surgical status of the affected body system.

The Veteran's post-surgical left hip disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5054 for prosthetic replacement of the head of the femur or of the acetabulum.  Under this Code, a minimum 30 rating is assigned, with a 50 percent rating for moderately severe residuals of weakness, pain, or limitation of motion, 70 percent for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis, and a 90 percent rating on evidence of prosthesis with painful motion or weakness such as to require the use of crutches.  38 C.F.R. §4.71a (2014).  A total, i.e., 100 percent, rating is warranted only for one year following implantation of a prosthesis.  Id.  As an initial matter, the Board reiterates that the Veteran's hip surgery was in February 2011, and thus a rating of 100 percent after April 1, 2012 is not warranted.

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

After reviewing the entire claims file, the Board finds that the Veteran's status-post left hip arthroplasty has been not more than 30 percent disabling at any time since April 1, 2012.  Specifically, status-post left hip arthroplasty has been productive of slight symptomatology, without associated pain, limitation of motion, weakness, or use of an assistive device.

In February 2011 the Veteran reported "some pain" in his left hip which had been getting progressively worse since his surgery earlier that day.  A year later, in February 2012, he affirmatively denied instability or significant pain with ambulation, and a private physician stated that his gait was not antalgic.  Reflexes were symmetrical, muscle strength was full, and radiographic imaging showed only "mild to moderate heterotopic ossification on the left" hip.

On VA examination in June 2012, the Veteran did not report flare-ups impacting his left hip and there was no objective evidence of painful motion of the hip or any additional limitation of motion following repetitive-use testing.  The Veteran had no functional loss or functional impairment associated with his hip or thigh, and muscle strength testing revealed full strength.  The examiner opined that the Veteran had no residuals associated with his 2011 left hip replacement, and he did not use any assistive devices in locomotion.

As the foregoing evidence illustrates, the Veteran has had very limited, if any, left hip symptomatology following his surgery.  Thus, a rating of greater than 30 percent - which would require moderately severe residuals of weakness, pain, or limitation of motion - cannot be awarded at this time.  In arriving at this conclusion, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Nonetheless, a schedular rating of greater than 30 percent is not warranted under any applicable Code.

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's service-connected left hip.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of severity as well as symptoms such as pain, limitation of motion, and weakness; thus, the demonstrated manifestations - namely a lack of pain, limitation of motion, or weakness - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected post-surgical left hip that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities anxiety disorder, Perthes disease of the right hip, limitation of motion of the left shoulder, tinnitus, folliculi of the thighs, and bilateral hearing loss in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal, nor has the Veteran claimed, that he has been rendered unemployable during the period on appeal by virtue of his service-connected left hip disability.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in March and April 2006, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in May 2008.


VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in June 2012, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
	
Finally, in April 2014 the Board remanded the immediate matter for the issuance of a supplemental statement of the case addressing the rating period after April 1, 2012.  Such a statement was issued by the RO in October 2014, and the Board therefore finds that the RO substantially complied with the April 2014 remand directive.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating in excess of 30 percent for status-post left hip arthroplasty is denied.	




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


